        Case 1:18-cv-08411-VEC Document 157
                                        137 Filed 03/24/20
                                                  03/16/20 Page 1 of 17



                                               USDC SDNY
                                               DOCUMENT
March 16, 2020                                 ELECTRONICALLY FILED
                                               DOC #:
                                               DATE FILED: 03/24/2020
Hon. Valerie E. Caproni
United States District Judge
Southern District of New York
United States Courthouse
40 Foley Square
New York, NY 10007                           MEMO ENDORSED
VIA ECF

RE:    RV Skincare Brands LLC v. Digby Investments Limited, et al., Civil Action No.: 1:18-
       cv-08411-VEC; Defendant Khal Worldwide’s Letter Motion Objecting to Additional
       Deposition Questions per Court’s March 13, 2020 Order

Dear Judge Caproni:

        We represent Defendant Khal Worldwide (“Khal”) in the above-referenced action.
Pursuant to the Court’s March 13, 2020 order [D.E. No. 136], Khal hereby submits limited
objections to Plaintiff RV Skincare Brands LLC’s additional deposition questions.

         In a joint letter to the Court on March 5, 2020 [D.E. 134] and at an in-person status
conference on March 13, 2020, counsel for Plaintiff argued that Khal’s designated representative
for Khal’s Rule 30(b)(6) deposition was unable to answer certain questions related to the
designated topics listed in the deposition notice. (Exhibit A, Rule 30(b)(6) deposition notice.)
Khal’s counsel disagreed, noting that counsel for Plaintiff simply did not like Khal’s truthful
answers to the questions. As a result, the Court ordered that, “Plaintiff must provide, no later than
the close of business on March 13, 2020, a list of written questions to Khal Worldwide, which may
either file a letter motion objection to such questions by March 16, 2020, or provide sworn answers
by March 26, 2020.”

        Importantly, Khal has not conducted any business since July 2018 and dissolved as a
company in December 2019. Reviewing archived materials and educating the designated
representative in preparation for the original Rule 30(b)(6) deposition on February 5, 2020 was a
burden to Khal. Requiring Khal to respond to a new set of questions beyond the scope of Plaintiff’s
original Rule 30(b)(6) topics would further burden Khal as a result of Plaintiff’s own discovery
shortcomings.

       On March 13, 2020, Plaintiff provided Khal with a list of 27 written questions (Exhibit B).
While virtually all of the 27 questions are objectionable for various reasons, Khal will provide
sworn answers to 11 of the written questions in an effort to cooperate in the discovery process
(questions 1–8 and 23–26). However, Khal objects to answering 16 of the written questions, which
are fundamentally objectionable, for the following two reasons.

        First, most of these questions are unrelated to the deposition topics identified in Plaintiff’s
original deposition notice. Plaintiff should not be able to expand its discovery efforts after the close
of discovery with new deposition topics. Allowing such questions would be unfair, prejudice Khal,
and would undermine the Court’s March 13 order, which was to allow Plaintiff to get answers to
        Case 1:18-cv-08411-VEC Document 157
                                        137 Filed 03/24/20
                                                  03/16/20 Page 2 of 17
Hon. Valerie E. Caproni
March 16, 2020
Page 2 of 2
questions on listed deposition topics that the deponent was allegedly unable to answer due to
lack of reasonable preparation.

       Second, Khal objects to Questions Nos. 10–17, 27, as those questions were not even
asked during the original deposition of Khal. Again, the purpose of the Court’s March 13, 2020
order was to enable Plaintiff to get answers to deposition questions where Khal’s representative
was inadequately prepared at the original deposition. Because Questions Nos. 10–17, 27 were
not even asked at Khal’s original deposition, Plaintiff should not be permitted a second bite at the
apple now.

         Notably, for Questions Nos. 12, 16, 17, 19, 21, and 22, Plaintiff appears to have taken
various company names from the deposition transcript of co-defendant Quick Box, which occurred
concurrently with the Khal deposition (at Plaintiff’s choice). Plaintiff did not ask Khal about these
companies at Khal’s deposition. Now, Plaintiff realizes that its prior discovery was deficient, and
Plaintiff is seeking answers to questions it never asked Khal regarding deposition topics that were
never listed in its deposition notice to Khal.

        Plaintiff’s list of questions is another example of Plaintiff trying to get an unfair advantage
after failing to engage in timely discovery and unduly burdening a dissolved company. The
following chart summarizes the objections above:

      Object as Unrelated to 30(b)(6) Deposition Topics                9–22

      Object Because Not Asked at Deposition                           10–22, 27

      Examples of Integration of New Information into Questions        12–14, 16, 17, 19,
                                                                       21, 22, 27

        For the foregoing reasons, Khal respectfully requests that the Court strike the above
objectionable questions by Plaintiffs, and thereafter Khal will respond to Plaintiff on questions 1–
8 and 23–26.

       We thank the Court for its consideration.

Sincerely,                   Because Khal's relationship with Sapphire Equities was raised at the original
/s/ Karl S. Kronenberger     deposition, and Khal appears to have no objection to answering at least some
                             questions about the remaining entities, J Rock Inc. and Rain Solutions, the Court
Karl S. Kronenberger         sees no reason to allow Plaintiff to ask Questions 1-8 and 23-26 but not the
                             remainder. Khal also has not adequately explained why those additional questions
                             are likely to cause undue burden, or even the extent of the burden in terms of the
                             volume of documents that must be reviewed or the amount of time that must be
                             expended. Accordingly, Khal is directed to answer all 27 of the questions, no
                             later than April 14, 2020.

                             The Clerk of Court is respectfully directed to terminate docket entries 137 & 151.

                             SO ORDERED.                   Date: 03/24/2020




                             HON. VALERIE CAPRONI
                             UNITED STATES DISTRICT JUDGE
Case 1:18-cv-08411-VEC Document 157
                                137 Filed 03/24/20
                                          03/16/20 Page 3 of 17




                     Exhibit A
          Case 1:18-cv-08411-VEC Document 157
                                          137 Filed 03/24/20
                                                    03/16/20 Page 4 of 17



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

--------------------------------------------------------- x
RV SKINCARE BRANDS LLC,                                   :
                                                          :
                                    Plaintiff,            :   Civil Action No.: 1:18-cv-08411-VEC
                                                          :
V.                                                        :
                                                          :   NOTICE OF TAKING OF
DIGBY INVESTMENTS LIMITED, QUICK :                            DEPOSITION UPON ORAL
BOX, LLC, and the Internet Domain Names                   :   EXAMINATION OF DEFENDANT
GetReviveSkin.com, et al.,                                :   KHAL WORLDWIDE,
                                                          :   PURSUANT TO RULE 30(b)(6)
                                    Defendants.           :
--------------------------------------------------------- x


         PLEASE TAKE NOTICE that, pursuant to Rules 26 and 30(b)(6) of the Federal Rules

of Civil Procedure, Plaintiff RV Skincare Brands LLC (“Ré Vive”), by its undersigned counsel,

will take the deposition of Khal Worldwide (“Khal”) commencing on February 5, 2020 at 10:00

a.m. PST, or on such other date and time as may be agreed to by the parties, at the office of

Kaempfer Crowell, 1980 Festival Plaza Drive, Suite 650, Las Vegas, Nevada 89135. The

deposition will continue from day-to-day thereafter, or at such other time and place as may be

agreed upon by counsel for the parties, until completed.          The deposition will be recorded

stenographically before a court reporter or other person duly authorized by law to administer oaths

and will also be videotaped. You are invited to cross-examine.

         NOTICE IS FURTHER GIVEN that, pursuant to Rule 30(b)(6) of the Federal Rules of

Civil Procedure, Khal is required to designate and produce at the deposition those directors,

managing agents, employees, or other persons most qualified to testify on Khal’s behalf as to the

subjects of examination specified below. To the extent that different individuals are the most




20306072-v1
        Case 1:18-cv-08411-VEC Document 157
                                        137 Filed 03/24/20
                                                  03/16/20 Page 5 of 17



qualified to testify, Khal is required to designate and produce for deposition examination each such

individual.



 Dated: New York, New York
        January 24, 2020                              Respectfully submitted,

                                                      By: /s/ Maria A. Scungio
                                                      Maria A. Scungio
                                                      Brian E. Moran
                                                      Trevor L. Bradley
                                                      ROBINSON & COLE LLP
                                                      666 Third Avenue, 20th Floor
                                                      New York, New York 10017
                                                      Telephone: (212) 451-2900
                                                      mscungio@rc.com
                                                      bmoran@rc.com
                                                      tbradley@rc.com
                                                      Attorneys for Plaintiff RV Skincare Brands
                                                      LLC




                                                 2
          Case 1:18-cv-08411-VEC Document 157
                                          137 Filed 03/24/20
                                                    03/16/20 Page 6 of 17



                                            SCHEDULE A

                                            DEFINITIONS

          1.     Communication. The term “Communication” means the transmittal of information (in

the form of facts, ideas, inquiries or otherwise).

          2.     Document. The term “Document” is defined to be synonymous in meaning and equal

in scope to the usage of the term “documents or electronically stored information” in Fed. R. Civ. P.

34(a)(1)(A). A draft or non-identical copy is a separate document within the meaning of this term.

          3.     The terms “Khal,” “Defendant,” “you,” or “your” shall mean Defendant Khal

Worldwide, together with its agents, representatives, attorneys, assigns, and all persons acting or

purporting to act for and/or on its behalf.

          4.     The term “Ré Vive” shall mean Plaintiff RV Skincare Brands LLC, together with

its agents, representatives, attorneys, assigns, and all persons acting or purporting to act for and/or

on its behalf.

          5.     The term “Digby” shall mean Defendant Digby Investments Limited, together with

its agents, representatives, attorneys, assigns, and all persons acting or purporting to act for and/or

on its behalf.

          6.     The term “Ontario” shall mean Defendant Ontario Limited, together with its agents,

representatives, attorneys, assigns, and all persons acting or purporting to act for and/or on its

behalf.

          7.     The term “Tre” shall mean Defendant Tre Marketing Internet Ltd., together with

its agents, representatives, attorneys, assigns, and all persons acting or purporting to act for and/or

on its behalf.




                                                     3
         Case 1:18-cv-08411-VEC Document 157
                                         137 Filed 03/24/20
                                                   03/16/20 Page 7 of 17



        8.     The term “Quick Box” shall mean Defendant Quick Box, LLC, together with its

agents, representatives, attorneys, assigns, and all persons acting or purporting to act for and/or on

its behalf.

        9.     The term “Domain Name Defendants” shall mean the Domain Name Defendants

identified in ¶¶ 14-39 of the Second Amended Complaint.

        10.    The term “Complaint” shall mean the Second Amended Complaint filed in the

United States District Court, Southern District of New York, Civil Action No.: 1:18-cv-08411,

dated August 22, 2019.

        11.    The term “Ré Vive Trademarks” shall mean Ré Vive trademarks RÉ VIVE (U.S.

Reg. No. 2,539,403), RÉ VIVE. GET THE GLOW (U.S. Reg. No. 2,875,712), and ACNE

REPARATIF RÉ VIVE (U.S. Reg. No. 3,787,890).

        12.    The term “Ré Vive Products” shall mean Ré Vive’s skincare products, including

moisturizing renewal creams, neck renewal creams, revitalizing eye masks, firming eye creams,

hydrating creams, firming moisture creams, eye renewal serums, skin treatments.




                                                  4
        Case 1:18-cv-08411-VEC Document 157
                                        137 Filed 03/24/20
                                                  03/16/20 Page 8 of 17



                         RULE 30(B)(6) TOPICS OF EXAMINATION

       1.     Agreements or contracts with any of the co-defendants, i.e., Digby, Ontario, Tre,

Quick Box, and/or any of the Domain Name Defendants.

       2.     Operating procedures and/or policies implemented by Khal to prevent trademark

infringement and/or counterfeiting.

       3.     Any of the co-defendants, i.e., Digby, Ontario, Tre, Quick Box, and/or any of the

Domain Name Defendants.

       4.     Any of the co-defendants, i.e., Digby, Ontario, Tre, Quick Box, and/or any of the

Domain Name Defendants.

       5.     Khal’s sale, marketing, promotion, packaging and/or labelling of any skincare

products utilizing any tradenames or product names that embody or make any use of some

variation of “Revive.”

       6.     Communications with Quick Box Concerning any one or more fulfillment-related

services (including labeling, packaging, kitting, order processing, product deliveries, product

returns, and warehousing services) that Quick Box has provided or offered to provide to Khal.

       7.     Any domain names, websites or URLs utilized (directly or indirectly), sponsored

or hosted by Khal to sell, offer, or market any skincare products to consumers that make any use

of some variation of “Revive” in the tradename, trademark or product name on the label or

packaging of such products or on any website through which you or anyone else offers for sale

any such products.

       8.     Any domain names, websites or URLs utilized (directly or indirectly), sponsored,

or hosted by Khal that make any use of the word “revive” or any variation thereof in any domain

name, website address or URL.



                                               5
        Case 1:18-cv-08411-VEC Document 157
                                        137 Filed 03/24/20
                                                  03/16/20 Page 9 of 17



        9.      Khal’s direct or indirect involvement in, relationship with or connection to any of

the Domain Name Defendants.

        10.     Khal’s direct or indirect involvement in, relationship with or connection to Digby,

Ontario, Tre, and/or Quick Box.

        11.     Any of the co-defendants’, i.e., Digby, Ontario, Tre, Quick Box, and/or any of the

Domain Name Defendants, promotion, advertising, marketing or sales of any skincare products.

        12.     Khal’s direct or indirect involvement in, relationship with or connection to Rush

Remedy Skin Care.

        13.     Any consumer complaints or any product returns relating to any skincare products

that Khal sells that make any use of some variation of “Revive” in the tradename, trademark or

product name on the label or packaging of such products or on any website through which you or

anyone else offers for sale any such products.

        14.     Any complaints lodged with any Better Business Bureau and/or any other consumer

protection agency relating to any skincare products that Khal sells or offers for sale that make any

use of some variation of “Revive” in the tradename, trademark or product name on the label or

packaging of such products or on any website through which you or anyone else offers for sale

any such products.

        15.     Ré Vive, the Ré Vive Trademarks, and/or the Ré Vive Products.

        16.     Communications to or from Ré Vive.

        17.     Any skincare products that Khal offers for sale.

        18.     Khal’s promotion, advertising, and/or marketing of any skincare products that it

offers or offered for sale.




                                                 6
       Case 1:18-cv-08411-VEC Document 157
                                       137 Filed 03/24/20
                                                 03/16/20 Page 10 of 17



       19.     Any allegations of fraudulent, misleading, and/or improper inducement of any

online purchases of skin care products that make use of some variation of “Revive” in the

tradename, trademark or product name on the label or packaging of any such products.

       20.     Any “free” trial samples of any skincare products for which customers are charged

for the low cost of shipping and then automatically enrolled in monthly product subscription

services.

       21.     Any investigation and/or due diligence performed by Khal on use of some variation

of “Revive” in the tradename, trademark or product name on the label or packaging of any skincare

products.

       22.     Any alleged trademark infringement, counterfeiting, false advertising, and/or unfair

competition claims, complaints, and/or notices that Khal has received from any third party.

       23.     Any documents or records relating to each of the subjects or topics identified in

item numbers 1-22 above and the location of such documents and records.

       24.     Persons possessing personal knowledge of each of the subjects or topics identified

in item numbers 1-22 above and their current addresses and contact information.




                                                7
       Case 1:18-cv-08411-VEC Document 157
                                       137 Filed 03/24/20
                                                 03/16/20 Page 11 of 17



                               CERTIFICATE OF SERVICE

       I hereby certify that on January 24, 2020, a copy of the foregoing was served by e-mail on

counsel for Defendants, as follows:

 Damon W.D. Wright                                 Karl S. Kronenberger
 GORDON REES SCULLY MANSUKHANI                     Kronenberger Burgoyne, LLP
 1101 King Street, Suite 520                       150 Post Street
 Alexandria, VA 22314                              San Francisco, CA 94108
 dwright@grsm.com                                  karl@KRInternetLaw.com



                                                           /s/Maria A. Scungio
                                                           Maria A. Scungio




                                               8
Case 1:18-cv-08411-VEC Document 157
                                137 Filed 03/24/20
                                          03/16/20 Page 12 of 17




                     Exhibit B
Case 1:18-cv-08411-VEC Document 157
                                137 Filed 03/24/20
                                          03/16/20 Page 13 of 17
      Case 1:18-cv-08411-VEC Document 157
                                      137 Filed 03/24/20
                                                03/16/20 Page 14 of 17



RV Skincare - Questions for Khal Worldwide – March 13, 2020


1.    What total quantity of skincare products (in units) were ordered by Khal Worldwide
      (“Khal”), or anyone acting or purportedly acting, directly or indirectly, on behalf of Khal
      or in any representative capacity (including, but not limited to, Sapphire Equities, Rain
      Solutions or J Rock Inc.), from Quick Box, for each of the following Revive-branded
      products (Aura Revive, Vero Revive and Reviv Ultimé) from January 1, 2017 to the
      present?

2.    What total quantity of skincare products (in units) ordered by Khal, or anyone acting or
      purportedly acting, directly or indirectly, on behalf of Khal or in any representative
      capacity (including, but not limited to, Sapphire Equities, Rain Solutions or J Rock Inc.),
      from Quick Box were shipped to customers, for each of the following Revive-branded
      products (Aura Revive, Vero Revive and Reviv Ultimé) from January 1, 2017 to the
      present?


3.    How many units of Aura Revive, Vero Revive and Reviv Ultimé skincare products,
      respectively, were “returned” to Quick Box, from January 1, 2017 to the present?


4.    How much revenue did Khal, or anyone acting or purportedly acting, directly or
      indirectly, on behalf of Khal or in any representative capacity (including, but not limited
      to, Sapphire Equities, Rain Solutions or J Rock Inc.), receive, for the sales of the Aura
      Revive, Vero Revive and Reviv Ultimé branded products respectively, from January 1,
      2017 to the present?


5.    What total quantity of JRevive skincare products (in units) were ordered by Khal, or
      anyone acting or purportedly acting, directly or indirectly, on behalf of Khal or in any
      representative capacity (including, but not limited to, Sapphire Equities, Rain Solutions
      or J Rock Inc.), from Quick Box, from January 1, 2018 to the present?




                                               1
      Case 1:18-cv-08411-VEC Document 157
                                      137 Filed 03/24/20
                                                03/16/20 Page 15 of 17



6.    What total quantity of JRevive skincare products (in units) ordered by Khal, or anyone
      acting or purportedly acting, directly or indirectly, on behalf of Khal or in any
      representative capacity (including, but not limited to, Sapphire Equities, Rain Solutions
      or J Rock Inc.), from Quick Box were shipped to customers, from January 1, 2018 to the
      present?


7.    How many units of JRevive skincare products were “returned” to Quick Box, from
      January 1, 2018 to the present?


8.    How much revenue did Khal, or anyone acting or purportedly acting, directly or
      indirectly, on behalf of Khal or in any representative capacity (including, but not limited
      to, Sapphire Equities, Rain Solutions or J Rock Inc.), receive, for the sales of JRevive
      branded products, from January 1, 2018 to the present?


9.    For the period January 1, 2017 to the present, what was the business or other relationship
      of any kind between Khal and Sapphire Equities?


10.   If Sapphire Equities is a third-party company unrelated to Khal, what were the terms of
      Khal’s engagement of Sapphire Equities, to act as an agent for Khal, for each year
      respectively, from January 1, 2017 to the present?


11.   What were the financial terms contained in any written agreement between Sapphire
      Equities and Khal, concerning the purchase of goods from Quick Box, from January 1,
      2017 to the present?


12.   For the period January 1, 2017 to the present, what was the business or other relationship
      of any kind between Khal and Rain Solutions?


13.   If Rain Solutions was or is a related company to Khal, please explain the relationship in
      further detail.

                                                2
      Case 1:18-cv-08411-VEC Document 157
                                      137 Filed 03/24/20
                                                03/16/20 Page 16 of 17



14.   Did or does Khal have knowledge that Rain Solutions was the company that ordered
      Reviv Ultimé branded skincare products from Quick Box?


15.   If J Rock Inc. was or is a related company to Khal, please explain that relationship in
      further detail?


16.   Who are/were the contract parties (names, addresses, e-mails, phone nos., etc.) for each
      of Sapphire Equities, Rain Solutions and J Rock Inc.?


17.   Describe any communications (letters, e-mails, etc.) between Khal and each of Quick
      Box, Sapphire Equities, or Rain Solutions, from January 1, 2017 to the present.


18.   What actual or apparent authority did Sapphire Equities have relative to Khal and/or
      dealing with Quick Box?


19.   What actual or apparent authority did Rain Solutions have relative to Khal and/or dealing
      with Quick Box?


20.   What actual or apparent authority did J Rock Inc. have relative to Khal and/or dealing
      with Quick Box?


21.   What contracts (written or oral) or relationships do Sapphire Equities, Rain Solutions and
      J Rock, Inc. each have with Khal and/or Quick Box?


22.   Did Khal, or anyone acting or purportedly acting, directly or indirectly, on behalf of Khal
      or in any representative capacity (including, but not limited to, Sapphire Equities, Rain
      Solutions or J Rock Inc.), have any written contracts, purchase orders, invoices or other
      contractual agreements with Sapphire Equities, Rain Solutions, J Rock Inc. and/or Quick
      Box?



                                               3
      Case 1:18-cv-08411-VEC Document 157
                                      137 Filed 03/24/20
                                                03/16/20 Page 17 of 17



23.   What monies, if any, were paid directly or indirectly to Khal, or anyone acting or
      purportedly acting, directly or indirectly, on behalf of Khal or in any representative
      capacity (including, but not limited to, Sapphire Equities, Rain Solutions or J Rock Inc.),
      in respect of sales of the various Revive- or -Revive branded skincare products using
      QB’s fulfillment services?


24.   Did Khal, or anyone acting or purportedly acting, directly or indirectly, on behalf of Khal
      or in any representative capacity (including, but not limited to, Sapphire Equities, Rain
      Solutions or J Rock Inc.), have any involvement with any other “Revive- or -Revive
      branded products or other fulfillment house, shops or operations?


25.   Did Khal, or anyone acting or purportedly acting, directly or indirectly, on behalf of Khal
      or in any representative capacity (including, but not limited to, Sapphire Equities, Rain
      Solutions or J Rock Inc.), have any involvement in procuring the domain names or
      setting up websites through which orders were solicited; if not, who did?


26.   Did Khal have any involvement with the Better Business Bureau or other consumer
      complaints?


27.   When did Khal, or anyone acting or purportedly acting, directly or indirectly, on behalf
      of Khal or in any representative capacity (including, but not limited to, Sapphire Equities,
      Rain Solutions or J Rock Inc.), stop dealing with QB, Sapphire Equities, Rain Solutions
      and J Rock?




                                               4
